Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction 
2.  	The following is an Allowance in response to the communications received on June 15, 2022. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on July 15, 2022, has been entered.
				Allowable Subject Matter
4. 	Claims 1-20 are allowable over the prior art of record. 

				Reasons for Allowance
5. 	The following is an examiner's statement of reasons for allowance:
 The prior art references most closely resembling Applicant’s claimed invention are Scifo et al (US Application No. 20090204492), and Kim et al (US Application No. 20040044578).
Scifo teaches an online food ordering system and method that creates a merchant account for each restaurant that is registered with the system. Registration onto the online system is achieved by the restaurant paying a fixed registration fee with the online service provider. In this manner, there are no other extraneous fees or commissions to be paid by the restaurant based on orders received or other financial structures. A unique account key is assigned with each merchant account for each restaurant which includes a local delivery indicator and direct payment means for each restaurant.   
 Kim et al teach provide an online networking system for an efficient operation of restaurants and a method therefor. Customers visit the website of an online networking system service provider in order to register by themselves their favorite restaurants by inputting telephone numbers of the restaurants, which are members of the online networking system service, so that the customers are directly connected to one menu list screen of all favorite restaurants pre-reregistered by themselves whenever visiting the website to order food. 
 	However, Scifo and Kim et al eath on et al, taken individually or in any combination, fail to teach:
receiving an electronic invite message from a computing device, wherein the electronic invite message is associated with a first electronic profile of a first user; receiving a selection of a link to an online service for food, wherein the link is in the electronic invite message, wherein the selection is associated with a second electronic profile of a second user; based on the selection, subsequently displaying: food to order via the online service; and an electronic indication that the food to order via the online service is paid by an account associated with the first electronic profile; receiving an electronic indication of an order of first food of the food to order via the online service; sending an electronic indication of a location to deliver the order of the first food; and sending an electronic indication to not expose the location to the first user, as recited in independent claims 22, and 36.
receiving an electronic invite message, wherein the electronic invite message is associated with a first electronic profile of a first user; receiving a selection of a link to an online service for food, wherein the link is in the electronic invite message, wherein the selection is associated with a second electronic profile of a second user; Page 3 of 14 4856-2018-5623.2DOCKET NO.: 119003.000001PATENT Application No.: 16/883,688Office Action Dated: March 16, 2022based on the selection, subsequently displaying: food to order via the online service; and an electronic indication that the food to order via the online service is paid by an account associated with the first electronic profile; receiving an electronic indication of an order of first food of the food to order via the online service; sending an electronic indication of a location to deliver the order of the first food; and sending an electronic indication to not expose the location to the first user, as recited in independent claim 10.
 receiving an electronic indication of a first order of food associated the first electronic profile during the period; sending electronic instructions to prepare the first order of food; receiving an electronic indication that the first order is paid by an account associated with the first electronic profile; receiving an electronic indication of a location to deliver the food and an electronic indication not to expose the location to the first electronic profile; and send electronic instructions to display the progress in delivering the food to the location, as recited in independent claim 19.
 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per dependent claims 2-9, 11-18 and 20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 10 and 19. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623